0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 1 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 2 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 3 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 4 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 5 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 6 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 7 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 8 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 9 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 10 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 11 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 12 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 13 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 14 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 15 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 16 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 17 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 18 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 19 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 20 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 21 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 22 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 23 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 24 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 25 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 26 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 27 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 28 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 29 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 30 of 31
0:18-cv-03569-DCN-PJG   Date Filed 12/26/18   Entry Number 1   Page 31 of 31
